DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is response to communication:  response to election filed on 11/15/2021.  
Claims 1-20 are currently pending in this application.  Applicants have elected claims 1-13 without traverse.  Claims 14-20 have been withdrawn. 
The IDS filed on 07/01/2019 has been accepted.  

Election/Restrictions
Applicant’s election without traverse of the restriction requirement in the reply filed on 11/15/2021 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2021.

Claim Objections
Claim 4 is objected to because of the following informalities:    
	As per claim 4, the claim recites “wherein the appliance device is to configure all servers are mounted…”.  There seems to be a grammatical error or typographical error.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. US Patent Application Publication 2017/0237560 (Mueller), in view of Jamkhedkar et al. US Patent No. 7,600,005 (Jamkhedkar).

As per claim 1,	 Mueller teaches a computing device comprising: a secure storage to store a plurality of security elements (see Figure 3 with provisioning management service and imaging service; such services can be implemented via device or home clusters; see paragraph 51 with home clusters; see also Figure 5 and 8 with home clusters which include the management service and imaging service; see paragraph 49 with public key storages;); a processor (see provisioning management service and imaging service); a storage medium including instructions executable by the processor to: receive a configuration request for a first server, the configuration request including one or more logical references of the first server (paragraph 48 with request for provisioning server; request includes identifier and state information); retrieve, from the secure storage, one or more security elements corresponding to the one or more logical references in the configuration request (paragraphs 48-50 with retrieving public key in accordance with identifier); and configure an operating system volume for the first server based on the configuration request (paragraph 51, 56-58, and throughout with generating OS image for server).
Although Mueller teaches configuring and providing an operating system for a server, Mueller does not explicitly teach referencing to security settings and configuring the operating system based on the security elements/settings.  However, providing software which is configured based on specific security settings is well known in the art.  FOr example, see 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the tachings of Mueller with Jamkehdkar.  One of ordinary skill in the art would have been motivated to perform such an addition to provide an easier way to provision operating systems (col. 1 line 40-65).
As per claim 2, Mueller as modified teaches wherein the plurality of security elements are pre-loaded into the secure storage prior to a receipt of the configuration request, and wherein the plurality of security elements are sufficient to configure a plurality of servers (Mueller paragraph 26, 39, and throughout wherein security elements like public key are prestored; paragraph 39 wherein the elements are sufficient to create secure sessions to establish the provisioning; also see Jamkehdkar col. 4 lines 50 to col. 5 line 10 wherein the OS profile models are prestored; see also claim 1 wherein the models are sufficient to provision multiple servers).
As per claim 6, it would have been obvious over the Mueller combination wherein the plurality of security elemnts comprises at least one of a password and an encryption key (Mueller paragraphs 34-36, 48-50 and throughout with encryption key; also see Jamkhedkar col. 6 lines 60-67, col. 7 lines 35-61 and throughout with passwords used to configure OS images).  
Claim 8 is rejected using the same basis of arguments used to reject claim 1 above.

Claims 3, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the Mueller combination as applied above, and further in view of Koul et al. US Patent Application Publication 2019/0102526 (Koul). 
As per claim 3, Mueller as modified teaches wherein the computing device is an appliance device for configuring the plurality of servers and wherein the plukrality of security elements are preloaded (Mueller paragraph 51 and throughout with cluster of servers configuring other servers; see also paragraph 39 with pre-loaded security elements/keys).  However, Mueller as modified does not explicitly wherein the elemetns are pre-loaded via a write-only interface of the appliance device.  However, utilizing write-only interfaces is notoriously well known in the art.  For example, see Koul (paragraph 26, claim 8, and throughout with write-only constraints on datastores). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Mueller combination with Koul.  One of ordinary skill I the art would have been motivated to perform such an addition to provide security and flexibility where the same application may be customized for different users (paragraph 26).
As per claim 4, it would have been obvious over the Mueller combination wherein the appliance device is moutned in a first server enclosure, and wherein the appliance device is to configure all servers are mounted in the first server enclosure (obvious over Mueller; see paragraph 30 wherein servers may be attached to server rack at destination facility; see also paragraphs 72 and 73 with configuring servers on the same rack).
Claim 9 is rejected using the same basis of arguments used to reject claim 3 above.
Claim 10 is rejected using the same basis of arguments used to reject claim 4 above. 

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the Mueller combination as applied above, and further in view of SS et al. US Patent Application Publication 2018/0365046 (SS).

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Mueller combination with SS.  One of ordinary skill in the art would have been motivated to perform such an addition to provision operating systems to a wide variety of different hardware configurations in a faster time (paragraph 12 of SS).
Claim 11 is rejected using the same basis of arguments used to reject claim 5 above.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the Mueller combination as applied above, and further in view of Billore et al. US Patent Application Publication 2017/0250918 (Billore)
As per claim 7, Mueller as modified does not explicitly teach deleting the one or more security elements from the secure storage upon configuration of the operating system volume for the first server.  However, deleting information once a task is complete is notoriously well known in the art.  For example, see Billore (paragraph 32 with data erasure after releasing resources).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Mueller combination with Billore.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security by preventing accidental data disclosure (paragraph 32 of Billore).
Claim 13 is rejected using the same basis of arguments used to reject claim 7 above. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the Mueller combination as applied above, and further in view Khandekar et al. US patent No. 7,577,722 (Khandekar)
As per claim 12, the Mueller combination does nto explicitly teach wherein the plurality of security elements include a software license key.  However, utilizing license keys when provisioning software is notoriously well known in the art.  For example, see Khandekar (col. 19 lines 4-20; col. 19 line 62 to col. 20 line 3 with configuring software image utilizing license key).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Mueller combination with Khandekar.  One of ordinary skill in the art would have been motivated to perform such an addition to provide greater flexibility in choosing computer configurations with easy access to a wide range of options (col. 4 lines 1-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON K GEE/Primary Examiner, Art Unit 2495